DETAILED ACTION
Response to Amendment
Applicant’s amendment and response, submitted December 9, 2021, has been reviewed by the examiner and entered of record in the file.
Claims 1 and 21-26 are amended, and claims 2-6, 8, 10 and 11 are canceled.  Claims 1, 7, 9, 12-30, 32 and 33 are present in the application.
Claims 30, 32 and 33 (Group II, drawn to method of use) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 29, 2021 and March 2, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, submitted herewith.

Previous Claim Rejections - 35 USC § 112(a)
5.	Claims 1-20 and 27 were previously rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. 
	Applicant’s arguments, in view of the amendatory changes to claim 1 to limit the scope of the genus of compounds of Formula I, have been fully considered and are persuasive.  Therefore the 35 USC 112(a) rejection of claims 1-20 and 27 has been withdrawn. 

Previous Double Patenting Rejections
6.	Claims 1-29 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 11-16 and 19-23 of U.S. Patent No. 10,407,421 B2. 
	Applicant’s arguments with respect to the scope of the ‘421 patent claims have been fully considered and are persuasive.  The previous double patenting rejection has been withdrawn. 

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Baerbel R. Brown (Reg. No. 47,449) on March 15, 2022.
8.	The application has been amended as follows: 
	Please CANCEL claims 30, 32 and 33, drawn to methods of use.

REASONS FOR ALLOWANCE
9.	In consideration of Applicant’s amendatory changes and cancellations, claims 1, 7, 9, and 12-29 are allowable over the prior art, as newly renumbered claims 1-21.   The following is an examiners statement of reasons for allowance:
This invention is drawn to novel chromane monobactam compounds and their pharmaceutical compositions. The allowable compounds are limited to compounds 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611